El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
La demandada adquirió cierta propiedad sujeta a una servidumbre predial inscrita en el registro de la propiedad y procedió a edificar un tanque metálico y otras construc-ciones en la misma.
La demandante entabló entonces una acción para esta-blecer la existencia y restringir la usurpación de una servi-dumbre que aparentemente se consideró que en substancia era la misma que ya había sido inscrita en el registro, pero que se describía como modificada en cuanto a su sitio en el terreno por virtud de un subsiguiente acuerdo o convenio entre las partes al primitivo contrato.
Formulada excepción previa a la demanda por el fun-damento de no aducir ésta hechos bastantes a determinar una causa de acción, fue declarada con lugar por la corte inferior y la demandante interpone apelación contra la sen-tencia que desestima la demanda.
Las alegaciones pertinentes a la cuestión que ha sido so-metida a nuestra consideración son las siguientes:
“Quinto: Que por escritura número 223 de fecha 3 de diciembre de 1912, don José D. Riera y Cifuentes, don "Wenceslao Bosch y Puig, y don Luis Sánchez Morales, dueños anteriores de la finca pro-piedad hoy de la demandante, otorgaron un contrato sobre segrega-ción, venta e hipoteca de inmueble, y constitución de servidumbre, en virtud del cual los primeros vendieron a la mercantil 1 Carlos Cid & Compañía,’ la finca descrita en la alegación cuarta de esta de-*603manda, que segregaron de la finca descrita en el hecho tercero de esta misma demanda y al propio tiempo constituyeron servidumbres respectivas a favor de ambos inmuebles, inscribiéndose dichas servi-dumbres respectivas a favor de ambos inmuebles, inscribiéndose dichas servidumbres en el registro de la propiedad, a folios 233 y 190 de los tomos 5o o 6o de Puerta de Tierra.
“Sexto: Que la servidumbre constituida por la escritura mencio-nada sobre el inmueble propiedad de la demandada y a favor del inmueble, propiedad de la demandante, se consignó en dicha escri-tura, y en el registro de la propiedad, en esta forma:
“ ‘Don Carlos Cid y Gallego, en su mencionado carácter de gestor de la mercantil ‘ ‘ Carlos Cid y Compañía, ? ’ constituye una servidum-bre predial, positiva, discontinua, sobre el inmueble de mil setecien-tos metros que adquiere por esta escritura y a favor del inmueble des-crito en el precedente primero de este contrato.’
“ ‘Dicha servidumbre consistirá en la instalación en el predio sir-viente de un ramal de vía férrea que una a éste con la vía general de la American Railroad Company of Porto Rico, para ser usado por ambos predios y recorrerá toda la colindaneia este del predio-sirviente a terminar en la colindaneia sureste de dicho prodio.’
“ ‘Es convenido entre las partes que las servidumbres estableci-das en las dos estipulaciones precedentes, tienen el carácter de per-petuas y reconocen por causa el beneficio que derivan entre sí por sus respectivas constituciones.’
‘-‘Séptimo: Que la servidumbre establecida como ya se ha dicho, fué modificada por las mismas partes que la constituyeron, en el sentido de trazar el ramal de vía que según la escritura de constitu-ción, recorrería toda la colindaneia este del predio sirviente hasta terminar en la colindaneia sureste del mismo, unos metros hacia el oeste, a cuyo efecto se colocó en la línea principal de la American Railroad Company, que va de este a oeste, un desvío o switch, vul-garmente denominado ‘rana’ 1§. que en su emplazamiento, indicaba el punto de partida de la vía que integra la servidumbre modificada, y en su curvatura la dirección y radio del arco a describir, a los efectos de penetrar en el predio dominante volviendo a aproximarse a la colindaneia este de la calle de San Andrés, digo, cerca de la calle de San Andrés.
“Octavo: Que la demandada, no obstante la referida servidumbre así modificada, y a espaldas, sin el consentimiento y en contra de las observaciones de los anteriores dueños, del predio dominante, *604representados por el Sr. José D. Riera, efectuaron ediñcaciones, tales como un tanque metálico, y una casa de máquinas de cemento, en el predio sirviente, que obstruyen el paso, hacen total ineficaz dicha servidumbre e impiden su ejercicio y disfrute para los demandantes, invadiendo con tales obras el sitio que expresa y señaladamente se designó para el establecimiento de la servidumbre modificada ya referida.
"Noveno: Que los anterioras dueños del predio dominante, por medio de sus representantes requirieron a la demandada para que no construyera y continuara construyendo, las referidas edificaciones, y que se abstuviera en cualquier forma de menoscabar la servidumbre de que eran propietarios, y que pertenece hoy a la corporación de-mandante, y que pesa sobre el inmueble de la demandada, y para que dejaran libre y expedito el paso por el predio sirviente para el ejer-cicio de la servidumbre modificada en el sitio y forma convenida, habiéndose negado a todo ello dicha demandada, persistiendo obstina-damente en continuar las obras emprendidas, las que están hoy prác-ticamente terminadas. ’ ’
No se alega la obstrucción ni el impedimento en el dis-frute completo de la servidumbre como fué constituida ori- • ginalmente, ni la inscripción del subsiguiente contrato, ni el conocimiento real de éste. Según aparece de la faz de la demanda la demandada es una entidad extraña al nuevo con-venio a menos que la mera instalación y la existencia visible de una "rana” en la vía de la American Railroad Company a cierta distancia desconocida del punto de intersección que se tuvo en cuenta en el primitivo contrato sea aviso sufi-ciente de las estipulaciones contenidas en el subsiguiente con-trato que no fué inscrito, según lp,s cuales el propuesto des-vío sería colocado, no por la colindancia este del predio sir-viente como se disponía en la escritura inscrita, sino que recorrería la finca de la demandada por una línea que había de trasarse "unos metros hacia el oeste” de dicha colindan-cia este. La apelante no cita ninguna autoridad, y no cono-cemos ninguna que obligara a la demandada a observar o no tener en cuenta a su perjuicio la existencia de un desvío *605o raña en la línea principal de nna compañía de ferrocarriles que no es parte en el contrato en qne se constituye la servi- ' dumbre, no estando comprendido dentro de ninguna de las fincas afectadas por tal servidumbre ninguna parte del de-recho de paso del ferrocarril, como que indica no solamente el punto de partida de nn ramal de vía qne ba de construirse sobre el terreno de la demandada, sino también el arco a describir y por tanto mediante un cálculo matemático o ver-dadera medida, el sitio probable en el terreno de dicba nueva vía cuando se construya, siendo estas indicaciones contrarias a las cláusulas expresas del único convenio respecto a una servidumbre de que tuviera algún conocimiento la deman-dada. La teoría de la demanda y de la presente, apelación impondría a todos los compradores de una propiedad sujeta a una servidumbre inscrita la obligación de examinar la vía férrea en la inmediata vecindad con el fin de descubrir la existencia de desvíos que podrían o no ser usados como punto de partida para una vía que ha de colocarse sobre su terreno en un trayecto que no fuera el determinado en el documento inscrito en que se constituye una servidumbre, y de inves-tigar el objeto e importancia de tal aparato al ser descu-bierto. Si prevaleciera este criterio sobre el particular la ■ adquisición de cualquier propiedad sujeta a una servidum-bre inscrita que no está ya establecida sobre el terreno y en uso efectivo estaría llena de peligros, y la utilidad del re-gistro de la propiedad como protección de compradores de buena fe de bienes inmuebles sufriría serios perjuicios.
La sentencia apelada debe ser confirmada.-

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.